Exhibit 10.3
EXECUTION COPY
SPHERIS HOLDING III, INC.
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
          AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of
October 3, 2008, among the investors listed on Schedule I hereto (the
“Investors”) and Spheris Holding III, Inc., a Delaware corporation (the
“Company”).
RECITALS
          WHEREAS, the Investors (other than CHS/Community Health Systems, Inc.
(“CHS”)) have, pursuant to the terms of that certain Securities Purchase
Agreement, dated as of November 5, 2004, by and among the Company and the
Investors (other than CHS) (the “Purchase Agreement”), purchased shares of
Series A Convertible Preferred Stock, par value $0.01 per share, of the Company
(the “Preferred Stock”); and
          WHEREAS, on the date hereof, CHS has, pursuant to the terms of that
certain Securities Purchase Agreement, dated as of the date hereof, by and
between the Company and CHS (the “CHS Purchase Agreement” and, together with the
Purchase Agreement, the “Purchase Agreements”), (i) purchased shares of
Preferred Stock and (ii) acquired warrants (the “Warrants”) to purchase up to
14,275,000 shares of common stock, par value $0.01 per share, of the Company
(the “Common Stock”); and
          WHEREAS, the shares of Preferred Stock are convertible, and the
Warrants are exercisable, into shares of Common Stock; and
          WHEREAS, the Company has agreed, as a condition precedent to the
Investors’ obligations under the Purchase Agreements, to grant the Investors
certain Registration rights; and
          WHEREAS, the Company and the Investors desire to amend and restate
that certain Registration Rights Agreement, dated as of November 5, 2004, by and
among the Company and the investors named therein, and to define the
Registration rights of the Investors on the terms and subject to the conditions
herein set forth.
          NOW, THEREFORE, in consideration of the foregoing premises and for
other good and valuable consideration, the parties hereby agree as follows:
     SECTION 1. DEFINITIONS
          As used in this Agreement, the following terms have the respective
meanings set forth below:

 



--------------------------------------------------------------------------------



 



          Agreement: shall mean this Amended and Restated Registration Rights
Agreement among the Investors and the Company;
          Commission: shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act;
          Exchange Act: shall mean the Securities Exchange Act of 1934, as
amended;
          Holder: shall mean any holder of Registrable Securities;
          Initial Public Offering: shall mean the initial public offering of
shares of Common Stock pursuant to a Registration under the Securities Act;
          Initiating Holder: shall mean, with respect to any Registration, the
Holder or Holders who deliver a request to the Company pursuant to
Section 2(a)(i) that the Company effect such Registration;
          Majority TowerBrook Investors: shall mean the TowerBrook Investors
holding a majority of the then outstanding Registrable Securities then held by
the TowerBrook Investors.
          Majority Warburg Investors: shall mean the Warburg Investors holding a
majority of the then outstanding Registrable Securities then held by the Warburg
Investors.
          Person: shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;
          Register, Registered and Registration: shall mean a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement;
          Registrable Securities: shall mean (A) shares of Common Stock issuable
upon conversion of the shares of Preferred Stock, (B) any shares of Common Stock
issuable to CHS upon exercise of the Warrants, (C) any other shares of Common
Stock held or hereafter acquired by the Investors and (D) any stock of the
Company issued as a dividend or other distribution with respect to, or in
exchange for or in replacement of, the shares of Preferred Stock or Common Stock
referred to in clause (A), (B) or (C);
          Registration Expenses: shall mean all expenses incurred by the Company
in compliance with Section 2(a), (b) and (c) hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, fees and expenses of one counsel for
the TowerBrook Investors in an amount not to exceed $25,000, fees and expenses
of one counsel for the Warburg Investors in an amount not to exceed $25,000,
fees and expenses of one counsel for CHS in an amount not to exceed $25,000,
blue sky fees and expenses and the expense of any special audits incident to or
required by any such Registration (but excluding the compensation of regular
employees of the Company, which shall be paid in any event by the Company);

-2-



--------------------------------------------------------------------------------



 



          Security, Securities: shall have the meaning set forth in Section 2(1)
of the Securities Act;
          Securities Act: shall mean the Securities Act of 1933, as amended;
          Selling Expenses: shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for each of the Holders other than (i) fees and
expenses of one counsel for the TowerBrook Investors in an amount not to exceed
$25,000, (ii) fees and expenses of one counsel for the Warburg Investors in an
amount not to exceed $25,000 and (iii) fees and expenses of one counsel for CHS
in an amount not to exceed $25,000;
          TowerBrook Initiating Holders: shall mean the TowerBrook Investors who
in the aggregate are the Holders of more than 50% of all then outstanding
Registrable Securities held by TowerBrook Investors;
          TowerBrook Investors: shall mean the Investors designated as
TowerBrook Investors in subsection B of Schedule I hereto and their respective
transferees and assigns;
          Warburg Initiating Holders: shall mean Warburg Investors who in the
aggregate are the Holders of more than 50% of all then outstanding Registrable
Securities held by Warburg Investors; and
          Warburg Investors: shall mean the Investors designated as Warburg
Investors in subsection A of Schedule I hereto and their respective transferees
and assigns.
     SECTION 2. REGISTRATION RIGHTS
          (a) Requested Registration.
     (i) Request for Registration. If the Company shall receive a written
request that the Company effect any Registration with respect to all or a part
of the Registrable Securities from (v) the Warburg Initiating Holders, at any
time prior to an Initial Public Offering, (w) the Warburg Initiating Holders, at
any time after 180 days after an Initial Public Offering, (x) the TowerBrook
Initiating Holders, at any time after 180 days after a Initial Public Offering,
(y) CHS, at any time after 180 days after an Initial Public Offering or (z) the
Holders who are Holders of more than 50% of the then outstanding Registrable
Securities, the Company will:
          (1) promptly give written notice of the proposed Registration,
qualification or compliance to all other Holders; and
          (2) as soon as practicable, use its diligent best efforts to effect
such Registration (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of all or
such portion of such

-3-



--------------------------------------------------------------------------------



 



Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within ten (10) business days after written notice from the Company is given
under Section 2(a)(i)(1) above; provided that the Company shall not be obligated
to effect, or take any action to effect:
     (A) any such Registration pursuant to this Section 2(a) in any particular
jurisdiction in which the Company would be required to execute a general consent
to service of process in effecting such Registration, qualification or
compliance, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act or applicable
rules or regulations thereunder;
     (B) any such Registration pursuant to clause (w) of this Section 2(a)(i),
if the Company has effected three (3) such Registrations pursuant to requests
under clauses (v) and (w) of this Section 2(a)(i) and such Registrations have
been declared or ordered effective and the sales of all such Registrable
Securities requested to be so Registered shall have closed;
     (C) any such Registration pursuant to clause (x) of this Section 2(a)(i),
if the Company has effected two (2) such Registrations pursuant to requests
under clause (x) of this Section 2(a)(i) and such Registrations have been
declared or ordered effective and the sales of all such Registrable Securities
requested to be so Registered shall have closed;
     (D) any such Registration pursuant to clause (y) of this Section 2(a)(i),
if the Company has effected one (1) such Registration pursuant to requests under
clause (y) of this Section 2(a)(i) and such Registration has been declared or
ordered effective and the sales of all such Registrable Securities requested to
be so Registered shall have closed;
     (E) any such Registration pursuant to clause (z) of this Section 2(a)(i),
if the Company has effected two (2) such Registrations pursuant to a request
under clause (z) of this Section 2(a)(i) and such Registrations have been
declared or ordered effective and the sales of all such Registrable Securities
requested to be so Registered shall have closed;
     (F) any such Registration pursuant to this Section 2(a), if the Registrable
Securities requested by the Initiating Holders to be Registered pursuant to such
request do not have an anticipated aggregate public offering price (before any
underwriting discounts and commissions) of at least $20,000,000;

-4-



--------------------------------------------------------------------------------



 



     (G) any such Registration pursuant to this Section 2(a) during the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of filing of, and ending on the date six (6) months
immediately following the effective date of, any registration statement
pertaining to securities of the Company (other than a Registration of securities
in a Rule 145 transaction under the Securities Act, with respect to an employee
benefit plan or with respect to the Company’s first Registered public offering
of its stock), provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective;
provided, however, that the Company may only delay an offering pursuant to this
Section 2(a)(i)(2)(G) for a period of not more than sixty (60) days, if a filing
of any other registration statement is not made within that period and the
Company may only exercise this right once in any twelve (12)-month period; or
     (H) any such Registration pursuant to this Section 2(a), if the Company
shall furnish to the Initiating Holders a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company it would be seriously detrimental to the Company or its stockholders
for a registration statement to be filed in the near future, in which case the
Company’s obligation to use its best efforts to comply with this Section 2(a)
shall be deferred for a period not to exceed sixty (60) days from the date of
receipt of written request from the Initiating Holders; provided, however, that
the Company shall not exercise such right more than once in any twelve
(12)-month period.
          The registration statement filed pursuant to the request of the
Initiating Holders may, subject to the provisions of Section 2(a)(ii) below,
include other securities of the Company which are held by Persons who, by virtue
of agreements with the Company, are entitled to include their securities in any
such Registration (“Other Stockholders”). In the event any Holder requests a
Registration pursuant to this Section 2(a) in connection with a distribution of
Registrable Securities to its partners, the Registration shall provide for the
resale by such partners, if requested by such Holder.
          The Registration rights set forth in this Section 2 may be assigned,
in whole or in part, to any transferee of Registrable Securities (who shall be
bound by all obligations of this Agreement).
     (ii) Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2(a)(i).
          If Other Stockholders request inclusion of their securities in the
underwriting, the Holders shall offer to include the securities of such Other
Stockholders in the underwriting and may condition such offer on their
acceptance of the further applicable provisions of this Section 2. The Holders
whose shares are to be included in such Registration and the Company shall

-5-



--------------------------------------------------------------------------------



 



(together with all Other Stockholders proposing to distribute their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
such underwriting by the Initiating Holders and reasonably acceptable to the
Company; provided, however, that such underwriting agreement shall not provide
for indemnification or contribution obligations on the part of the Holders
materially greater than the obligations of the Holders under Section 2(f)(ii).
Notwithstanding any other provision of this Section 2(a), if the representative
advises the Holders in writing that marketing factors require a limitation on
the number of shares to be underwritten, the securities of the Company held by
Other Stockholders shall be excluded from such Registration to the extent so
required by such limitation. If, after the exclusion of the shares, further
reductions are still required, the number of Registrable Securities included in
the Registration by each Holder shall be reduced on a pro rata basis (based on
the number of shares held by such Holder), by such minimum number of shares as
is necessary to comply with such request. No Registrable Securities or any other
securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such Registration. If any Other
Stockholder who has requested inclusion in such Registration as provided above
disapproves of the terms of the underwriting, such Person may elect to withdraw
therefrom by written notice to the Company, the underwriter and the Initiating
Holders. The securities so withdrawn shall also be withdrawn from Registration.
If the underwriter has not limited the number of Registrable Securities or other
securities to be underwritten, the Company and officers and directors of the
Company may include its or their securities for its or their own account in such
Registration if the representative so agrees and if the number of Registrable
Securities and other securities which would otherwise have been included in such
Registration and underwriting will not thereby be limited.
          (b) Company Registration.
     (i) If the Company shall determine to Register any of its equity securities
either for its own account or for the account of any Other Stockholder, other
than a Registration relating solely to employee benefit plans, or a Registration
relating solely to a Rule 145 transaction under the Securities Act, or a
Registration on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities, the Company will:
          (1) promptly give to each of the Holders a written notice thereof
(which shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and
          (2) include in such Registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
by the Holders within fifteen (15) days after receipt of the written notice from
the Company described in clause (1) above, except as set forth in
Section 2(b)(ii) below. Such written request may specify all or a part of the
Holders’ Registrable Securities. In the event any Holder requests inclusion in a
Registration pursuant to this Section 2(b) in connection with a distribution of

-6-



--------------------------------------------------------------------------------



 



Registrable Securities to its partners, the Registration shall provide for the
resale by such partners, if requested by such Holder.
     (ii) Underwriting. If the Registration of which the Company gives notice is
for a Registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 2(b)(i)(1) above. In such event, the right of each of the Holders to
Registration pursuant to this Section 2(b) shall be conditioned upon such
Holders’ participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein. The
Holders whose shares are to be included in such Registration shall (together
with the Company and the Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
underwriting by the Company; provided, however, that such underwriting agreement
shall not provide for indemnification or contribution obligations on the part of
the Holders materially greater than the obligations of the Holders under
Section 2(f)(ii). Notwithstanding any other provision of this Section 2(b), if
the representative determines that marketing factors require a limitation on the
number of shares to be underwritten, and (x) if such Registration is the Initial
Public Offering, the representative may (subject to the allocation priority set
forth below) exclude from such Registration and underwriting some or all of the
Registrable Securities which would otherwise be underwritten pursuant hereto,
and (y) if such Registration is other than the Initial Public Offering, the
representative may (subject to the allocation priority set forth below) limit
the number of Registrable Securities to be included in the Registration and
underwriting to not less than twenty-five percent (25%) of the shares included
therein (based on the number of shares). The Company shall so advise all Holders
of securities requesting Registration, and the number of shares of securities
that are entitled to be included in the Registration and underwriting shall be
allocated in the following manner: the securities of the Company held by
officers and directors of the Company (except shares held by them as Holders)
and Other Stockholders shall be excluded from such Registration and underwriting
to the extent required by such limitation, and, if a limitation on the number of
shares is still required, the number of             shares that may be included
in the Registration and underwriting by each of the Holders shall be reduced, on
a pro rata basis (based on the number of shares held by such Holder), by such
minimum number of shares as is necessary to comply with such limitation. If any
of the Holders or any officer, director or Other Stockholder disapproves of the
terms of any such underwriting, he may elect to withdraw therefrom by written
notice to the Company and the underwriter. Any Registrable Securities or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such Registration.
          (c) Form S-3. Following the Initial Public Offering, if the Company
meets the eligibility requirements for use of Form S-3, the Company shall use
its best efforts to qualify for Registration on Form S-3 for secondary sales.
After the Company has qualified for the use of Form S-3, each Holder shall have
the right to request an unlimited number of Registrations on Form S-3 (such
requests shall be in writing and shall state the number of shares of Registrable
Securities to be disposed of and the intended method of disposition of shares by
such Holders),

-7-



--------------------------------------------------------------------------------



 



provided that the Company shall not be obligated to effect, or take any action
to effect, any such Registration pursuant to this Section 2(c):
     (i) unless the Holder or Holders requesting Registration propose to dispose
of shares of Registrable Securities having an aggregate price to the public
(before deduction of Selling Expenses) of more than $5,000,000;
     (ii) within one hundred eighty (180) days of the effective date of the most
recent Registration pursuant to this Section 2(c) in which securities held by
the requesting Holder could have been included for sale or distribution;
     (iii) in any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
Registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;
     (iv) during the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
six (6) months immediately following the effective date of, any registration
statement pertaining to securities of the Company (other than a Registration of
securities in a Rule 145 transaction under the Securities Act or with respect to
an employee benefit plan), provided that the Company is actively employing in
good faith all reasonable efforts to cause such registration statement to become
effective; provided, however, that the Company may only delay an offering
pursuant to this Section 2(c)(iv) for a period of not more than sixty (60) days,
if a filing of any other registration statement is not made within that period
and the Company may only exercise this right once in any twelve (12)-month
period; or
     (v) if the Company shall furnish to the requesting Holders a certificate
signed by the President of the Company stating that in the good faith judgment
of the Board of Directors of the Company it would be seriously detrimental to
the Company or its stockholders for a registration statement to be filed in the
near future, in which case the Company’s obligation to use its best efforts to
comply with this Section 2(c) shall be deferred for a period not to exceed sixty
(60) days from the date of receipt of written request from the Holders;
provided, however, that the Company shall not exercise such right more than once
in any twelve (12)-month period.
          The Company shall give written notice to all Holders of the receipt of
a request for Registration pursuant to this Section 2(c) and shall provide a
reasonable opportunity for other Holders to participate in the Registration,
provided that if the Registration is for an underwritten offering, the terms of
Section 2(a)(ii) above shall apply to all participants in such offering. Subject
to the foregoing, the Company will use its best efforts to effect promptly the
Registration of all shares of Registrable Securities on Form S-3 to the extent
requested by the Holder or Holders thereof for purposes of disposition. In the
event any Holder requests a Registration pursuant to this Section 2(c) in
connection with a distribution of Registrable Securities to its

-8-



--------------------------------------------------------------------------------



 



partners, the Registration shall provide for the resale by such partners, if
requested by such Holder.
          (d) Expenses of Registration. All Registration Expenses incurred in
connection with any Registration, qualification or compliance pursuant to this
Section 2 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so Registered pro rata on the basis of the
number of their shares so Registered other than fees and expenses of counsel,
which, to the extent not included in Registration Expenses, shall be borne by
the Holder incurring such fees and expenses of counsel (or, if incurred by a
Holder or Holders on behalf of one or more other Holders, pro rata on the basis
of the number of their shares so Registered).
          (e) Registration Procedures. In the case of each Registration effected
by the Company pursuant to this Section 2, the Company will keep the Holders, as
applicable, advised in writing as to the initiation of each Registration and as
to the completion thereof. At its expense, the Company will:
     (i) keep such Registration effective for a period of one hundred twenty
(120) days or until the Holders (or in the case of a distribution to the
partners of such Holder, such partners), as applicable, have completed the
distribution described in the registration statement relating thereto, whichever
first occurs; provided, however, that (1) such one hundred twenty (120)-day
period shall be extended for a period of time equal to the period during which
the Holders or partners, as applicable, refrain from selling any securities
included in such Registration in accordance with the provisions in Section 2(i)
hereof; and (2) in the case of any Registration of Registrable Securities on
Form S-3 which are intended to be offered on a continuous or delayed basis, such
one hundred and twenty (120)-day period shall be extended until all such
Registrable Securities are sold, provided that Rule 415, or any successor rule
under the Securities Act, permits an offering on a continuous or delayed basis,
and provided further that applicable rules under the Securities Act governing
the obligation to file a post-effective amendment permit, in lieu of filing a
post-effective amendment which (x) includes any prospectus required by Section
10(a) of the Securities Act or (y) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the incorporation by reference of information required to be included
in (x) and (y) above to be contained in periodic reports filed pursuant to
Section 12 or 15(d) of the Exchange Act in the registration statement;
     (ii) furnish such number of prospectuses and other documents incident
thereto as each of the Holders, as applicable, from time to time may reasonably
request;
     (iii) notify each Holder of Registrable Securities covered by such
Registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus, any preliminary prospectus or free writing prospectus and
any amendment thereof or supplement thereto included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to

-9-



--------------------------------------------------------------------------------



 



be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing; and
     (iv) furnish, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (1) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such Registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and
reasonably satisfactory to a majority in interest of the Holders participating
in such Registration, addressed to the underwriters, if any, and to the Holders
participating in such Registration and (2) a letter, dated as of such date, from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering and reasonably satisfactory to a
majority in interest of the Holders participating in such Registration,
addressed to the underwriters, if any, and if permitted by applicable accounting
standards, to the Holders participating in such Registration.
          (f) Indemnification.
     (i) The Company will indemnify each of the Holders, as applicable, each of
its officers, directors and partners, and each Person controlling each of the
Holders, with respect to each Registration which has been effected pursuant to
this Section 2, and each underwriter, if any, and each person who controls any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, preliminary
prospectus, free writing prospectus and any amendment thereof or supplement
thereto, offering circular or other document (including any related registration
statement, notification or the like) incident to any such Registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act or the Exchange Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such Registration, qualification or compliance,
and will reimburse each of the Holders, each of its officers, directors and
partners, and each Person controlling each of the Holders, each such underwriter
and each Person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by the Holders
or underwriter and stated to be specifically for use therein.
     (ii) Each of the Holders will, if Registrable Securities held by it are
included in the securities as to which such Registration, qualification or
compliance is

-10-



--------------------------------------------------------------------------------



 



being effected, indemnify the Company, each of its directors and officers and
each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such
underwriter, each Other Stockholder and each of their officers, directors, and
partners, and each person controlling such Other Stockholder against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, preliminary
prospectus, free writing prospectus and any amendment thereof or supplement
thereto, offering circular or other document made by such Holder about such
Holder, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements by such Holder
about such Holder therein not misleading, and will reimburse the Company and
such Other Stockholders, directors, officers, partners, persons, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, preliminary
prospectus, free writing prospectus and any amendment thereof or supplement
thereto, offering circular or other document in reliance upon and in conformity
with written information furnished to the Company by such Holder and stated to
be specifically for use therein; provided, however, that the obligations of each
of the Holders hereunder shall be limited to an amount equal to the net proceeds
to such Holder of securities sold as contemplated herein.
     (iii) Each party entitled to indemnification under this Section 2(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2(f) unless the Indemnifying Party is materially prejudiced
thereby. No Indemnifying Party, in the defense of any such claim or litigation
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

-11-



--------------------------------------------------------------------------------



 



     (iv) If the indemnification provided for in this Section 2(f) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
     (v) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering contemplated by this
Agreement are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.
          (g) Information by the Holders.
     (i) Each of the Holders holding securities included in any Registration
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any Registration,
qualification or compliance referred to in this Section 2.
     (ii) In the event that, either immediately prior to or subsequent to the
effectiveness of any registration statement, any Holder shall distribute
Registrable Securities to its partners, such Holder shall so advise the Company
and provide such information as shall be necessary to permit an amendment to
such registration statement to provide information with respect to such
partners, as selling security holders. Promptly following receipt of such
information, the Company shall file an appropriate amendment to such
registration statement reflecting the information so provided. Any incremental
expense to the Company resulting from such amendment shall be borne by such
Holder.
          (h) Rule 144 Reporting.
          With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without Registration, the Company agrees to:

-12-



--------------------------------------------------------------------------------



 



     (i) make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act (“Rule 144”), at all
times from and after ninety (90) days following the effective date of the first
Registration under the Securities Act filed by the Company for an offering of
its securities to the general public;
     (ii) use its best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act at any time after it has become subject to such reporting
requirements, as applicable; and
     (iii) so long as a Holder owns any Registrable Securities, furnish to such
Holder upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 (at any time from and after ninety
(90) days following the effective date of the first registration statement filed
by the Company for an offering of its securities to the general public), and of
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements, as applicable), a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without Registration.
          (i) “Market Stand-off” Agreement. Each of the Holders agrees, if
requested by the Company and an underwriter of equity securities of the Company,
not to sell or otherwise transfer or dispose of any Registrable Securities held
by such Holder during the 180-day period following the effective date of a
registration statement of the Company filed under the Securities Act, provided
that:
     (i) such agreement only applies to the Initial Public Offering; and
     (ii) all officers and directors of the Company enter into similar
agreements.
          If requested by the underwriters, the Holders shall execute a separate
agreement to the foregoing effect. The Company may impose stop-transfer
instructions with respect to the shares (or securities) subject to the foregoing
restriction until the end of said 180-day period. The provisions of this Section
2(i) shall be binding upon any transferee who acquires Registrable Securities.
          (j) Additional Registration Rights. The Company shall not, without
first obtaining the written consent of the Holders who are Holders of more than
50% of the then outstanding Registrable Securities, grant future Registration
rights on terms more favorable than the Registration rights granted pursuant to
this Agreement.

-13-



--------------------------------------------------------------------------------



 



          (k) Termination. The Registration rights set forth in this Section 2
shall not be available to any Holder during any period in which, in the opinion
of counsel to the Company, all of the Registrable Securities then owned by such
Holder could be sold in any ninety (90)-day period pursuant to Rule 144. The
Registration rights set forth in this Section 2 shall terminate with respect to
any Holder at such time as all of the Registrable Securities held by such Holder
have been sold in a Registration pursuant to the Securities Act or pursuant to
Rule 144.
     SECTION 3. MISCELLANEOUS
          (a) Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
          (b) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State.
          (c) Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.
          (d) Notices.
     (i) All communications under this Agreement shall be in writing and shall
be delivered by hand or facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:
          (1) if to the Company, to Spheris Holding III, Inc., Suite C-3, 9009
Carothers Parkway, Franklin, Tennessee 37067, Attention: Chief Executive Officer
Steven Simpson (facsimile: (615) 261-1792), or at such other address as it may
have furnished in writing to the Company and Holders, with a copy to Bass Berry
& Sims PLC, 1700 Riverview Tower, 900 S. Gay Street, Knoxville, TN 37902,
Attention Laura Brothers, Esq.
          (2) if to the Warburg Investors, at the address or facsimile number
listed beneath such Investors’ name on Schedule I hereto, or at such other
address or facsimile number as it may have been furnished in writing the Company
and Holders, with a copy to Willkie Farr & Gallagher LLP, 787 Seventh Avenue,
New York, NY 10019 (facsimile: (212) 728-9222), Attention: Steven J. Gartner,
Esq. and Mark A. Cognetti, Esq.
          (3) if to the TowerBrook Investors, at the address or facsimile number
listed beneath such Investors’ name on Schedule I hereto, or at such other
address or facsimile number as may have been furnished in writing to the Company
and Holders, with a copy to Kirkland & Ellis LLP, 153 East 53rd Street, New
York, NY 10022-4675 (facsimile: (212) 446-4900), Attention: W. Brian Raftery,
Esq.

-14-



--------------------------------------------------------------------------------



 



          (4) if to CHS, at the address or facsimile number listed beneath such
Investor’s name on Schedule I hereto, or at such other address or facsimile
number as may have been furnished in writing to the Company and Holders, with a
copy to Community Health Systems Professional Services Corporation, 4000
Meridian Boulevard, Franklin, TN 37067 (facsimile: (615) 373-9704), Attention:
General Counsel.
     (ii) Any notice so addressed shall be deemed to be given: if delivered by
hand or facsimile, on the date of such delivery; if mailed by overnight courier,
on the first business day following the date of such mailing; and if mailed by
registered or certified mail, on the third business day after the date of such
mailing.
          (e) Reproduction of Documents. This Agreement and all documents
relating hereto, including, without limitation, any consents, waivers and
modifications which may hereafter be executed may be reproduced by the Holders
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and the Holders may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Holders in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
          (f) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties.
          (g) Entire Agreement; Amendment and Waiver. This Agreement constitutes
the entire understanding of the parties hereto relating to the subject matter
hereof and supersedes all prior understandings among such parties. This
Agreement may be amended, and the observance of any term of this Agreement may
be waived, with (and only with) the written consent of the Company, the Majority
Warburg Investors, the Majority TowerBrook Investors and CHS.
          (h) Severability. In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement which shall remain in full force and
effect.
          (i) Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or email attachment), each of which shall
be deemed an original and all of which together shall be considered one and the
same agreement.
[Remainder of Page Intentionally Left Blank]

-15-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Amended and
Restated Registration Rights Agreement as of the date first above written.

            SPHERIS HOLDING III, INC.
      By:   /s/ Steven E. Simpson         Name:   Steven E. Simpson       
Title:   President & CEO     

[Amended and Restated Registration Rights Agreement]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amended and
Restated Registration Rights Agreement as of the date first above written.

            WARBURG PINCUS PRIVATE EQUITY VIII, L.P.
      By:   WARBURG PINCUS PARTNERS LLC, its General Partner           By:   /s/
Joel Ackerman         Name:   Joel Ackerman        Title:   Authorized
Signatory     

            WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII C.V. I
      By:   WARBURG PINCUS PARTNERS LLC, its General Partner           By:   /s/
Joel Ackerman         Name:   Joel Ackerman        Title:   Authorized
Signatory     

            WP-WP VIII INVESTORS L.P.
      By:   WARBURG PINCUS PARTNERS LLC, its General Partner           By:   /s/
Joel Ackerman         Name:   Joel Ackerman        Title:   Authorized
Signatory     

[Amended and Restated Registration Rights Agreement]

-17-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Amended and
Restated Registration Rights Agreement as of the date first set forth above.

            SPHERIS INVESTMENT LLC
      By:   Warburg Pincus Private Equity VIII, L.P., Warburg Pincus Netherlands
Private Equity VIII C.V. I and WP-WP VIII Investors L.P., together, its Managing
Members                       By:   Warburg Pincus Partners LLC, their General
Partner                       By:   /s/ Joel Ackerman         Name:   Joel
Ackerman        Title:   Authorized Signatory     

[Amended and Restated Registration Rights Agreement]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Registration Rights Agreement as of the date first set forth above.

            TOWERBROOK INVESTORS L.P.
      By:   /s/ Glenn F. Miller         Name:   Glenn F. Miller        Title:  
Attorney-in-Fact     

[Amended and Restated Registration Rights Agreement]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Registration Rights Agreement as of the date first set forth above.

            CHS/COMMUNITY HEALTH SYSTEMS, INC.
      By:   /s/ Kenneth D. Hawkins         Name:   Kenneth D. Hawkins       
Title:   Senior Vice President, Acquisitions & Development     

[Amended and Restated Registration Rights Agreement]





--------------------------------------------------------------------------------



 



Schedule I
 
Subsection A
“Warburg Investors”
Investor Name and Address
Warburg Pincus Private Equity VIII, L.P.
466 Lexington Avenue
New York, NY 10017-3147
Facsimile: (212) 878-9361
Attention: Joel Ackerman and David Wenstrup
 
Warburg Pincus Netherlands Private Equity VIII C.V. I
466 Lexington Avenue
New York, NY 10017-3147
Facsimile: (212) 878-9361
Attention: Joel Ackerman and David Wenstrup
 
WP-WP VIII Investors L.P.
466 Lexington Avenue
New York, NY 10017-3147
Facsimile: (212) 878-9361
Attention: Joel Ackerman and David Wenstrup
 
Spheris Investment LLC
c/o Warburg Pincus Private Equity VIII, L.P.
466 Lexington Avenue
New York, NY 10017-3147
Facsimile: (212) 878-9361
Attention: Joel Ackerman and David Wenstrup

-21-



--------------------------------------------------------------------------------



 



Subsection B
“TowerBrook Investors”
Investor Name and Address
TowerBrook Investors L.P.
430 Park Avenue
New York, NY 10022
Facsimile: (917) 591-9856
Attention: General Counsel and Jonathan Bilzin

-22-



--------------------------------------------------------------------------------



 



Subsection C
“CHS”
Investor Name and Address
CHS/Community Health Systems, Inc.
4000 Meridian Boulevard
Franklin, TN 37067
Facsimile: (615) 465-3012
Attention: Senior Vice President, Acquisitions & Development

-23-